DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed December 22, 2020 has been entered. Claims 8 and 16 were canceled. Claims 1, 3-7, 9, and 11-15 were amended. Claims 1-7 and 9-15 remain pending and are provided to be examined upon their merits.
Response to Amendment
The Replacement Drawing sheets submitted December 22, 2020 are acceptable. Therefore, the objections to the drawings previously set forth in the Non-Final Correspondence mailed October 9, 2020 are withdrawn.
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 112 previously set forth in the Non-Final Office Action mailed October 9, 2020.
Due to the Applicant’s amendments to claims 1 and 9, the rejections under 35 U.S.C. 103 as previously set forth in the Non-Final Correspondence mailed October 9, 2020 and applied to the previous version of the claims are being withdrawn with regard to the currently pending claims by the Office.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-7 and 9-15 are directed to the abstract idea of: Claim 1: determining to optimize a financial system, wherein the financial system is to provide support for a plurality of ongoing financial obligations in accordance with desired financial attributes, wherein the financial system includes an augmenting asset bundle, wherein the augmenting asset bundle includes a group of augmenting assets, wherein each augmenting asset of the augmenting asset bundle assigns a future time-estimated benefit payment of the augmenting asset to a benefit entity, wherein each augmenting asset of the augmenting asset bundle assigns a series of time-certain obligated payments of the augmenting asset to a sponsor entity, wherein a first portion of the benefit entity is assigned to provide an augmenting asset contribution to the plurality of ongoing financial obligations in accordance with the desired financial attributes, determining an estimated future value of the augmenting asset contribution to the plurality of ongoing financial obligations; and when the estimated future value of the augmenting asset contribution to the plurality of ongoing financial obligations indicates that the financial system provides less than a minimum level of support for the plurality of ongoing financial obligations in accordance with the desired financial attributes: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) selecting, in accordance with the desired financial attributes, a subset of augmenting assets from a plurality of available augmenting assets to produce selected augmenting assets, wherein each available augmenting asset of the plurality of available augmenting assets assigns a future time-estimated benefit payment and a series of time-certain obligated payments to a common entity, wherein the selected augmenting assets is associated with a fair market value; splitting each of the selected augmenting assets for combination with the augmenting asset bundle to produce an updated augmenting asset bundle by: reassigning the future time-estimated benefit payment of each selected augmenting asset from the common entity of the selected augmenting asset to the benefit entity, wherein an aggregate of the future time-estimated benefit payment of each selected augmenting asset is associated with an incremental benefit net present value, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) reassigning the series of time-certain obligated payments of each selected augmenting asset from the common entity of the selected augmenting asset to the sponsor entity, such that a beneficial valuation elevation is created where a sum of the incremental benefit net present value and an incremental liability net present value is greater than the fair market value of the selected augmenting assets, so that the financial system provides support for the plurality of ongoing financial obligations due to the beneficial valuation elevation over direct utilization of the group of augmenting assets and the selected augmenting assets of the updated augmenting asset bundle, (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein an aggregate of each series of time-certain obligated payments of each selected augmenting asset is associated with the incremental liability net present value. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 2. wherein the desired financial attributes comprise one or more of: a desired cash flow level associated with the plurality of ongoing financial obligations; a desired timing of the desired cash flow; a current valuation of the financial system; a desired valuation of the financial system; a desired valuation enhancement of the financial system; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a desired minimum rate of return for the financial system; and a maximum risk level for the financial system. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 3: detecting availability of a first future time-estimated benefit payment of the aggregate of the first future time-estimated benefit payment of each selected augmenting asset; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) facilitating a payment transaction of the first future time-estimated benefit payment from an associated payer to the financial system. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 4: selecting the group of augmenting assets from the plurality of available augmenting assets to produce the augmenting asset bundle by one or more of: identifying the group of augmenting assets associated with a desired cash flow level for the plurality of ongoing financial obligations; identifying the group of augmenting assets associated with a desired timing of the desired cash flow level for the plurality of ongoing financial obligations; identifying the group of augmenting assets associated with a desired valuation of the financial system; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) identifying the group of augmenting assets associated with a desired minimum rate of return for the augmenting asset contribution to the plurality of ongoing financial obligations; and identifying the group of augmenting assets associated with a desired maximum risk level for the augmenting asset bundle. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 5: determining the first portion of the benefit entity by one or more of: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) choosing a number of augmenting assets of the augmenting asset bundle such that a sum of fair market values of the chosen augmenting assets is greater than a desired valuation enhancement of the financial system; and choosing the number of augmenting assets of the augmenting asset bundle such that such that a sum of fair market values of each remaining augmenting asset of remaining augmenting assets of the augmenting asset bundle is greater than a sum of an aggregate of each of the series of time-certain obligated payments associated with the augmenting asset bundle. (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 6. wherein the determining to optimize the financial system comprises one or more of: detecting that of the financial system does not provide a desired cash flow level for the plurality of ongoing financial obligations in accordance with the desired financial attributes; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) detecting that an optimization timeframe has expired; and (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) interpreting an optimization request. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7, the method of claim 1, wherein the determining the estimated future value of the augmenting asset contribution to the plurality of ongoing financial obligations comprises: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) obtaining operational parameters associated with a first augmenting asset of the group of augmenting assets; estimating a timing aspect of the corresponding future time-estimated benefit payment of the first augmenting asset based on the operational parameters; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining an estimated contribution value of the corresponding future time-estimated benefit payment of the first augmenting asset based on the timing aspect of the corresponding future time-estimated benefit payment of the first augmenting asset, a first percentage associated with the first portion of the benefit entity, and the operational parameters associated with the first augmenting asset to produce the estimated future value of the augmenting asset contribution to the plurality of ongoing financial obligations. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 9: determine to optimize a financial system, wherein the financial system is to provide support for a plurality of ongoing financial obligations in accordance with desired financial attributes, wherein the financial system includes an augmenting asset bundle, wherein the augmenting asset bundle includes a group of augmenting assets, wherein each augmenting asset of the augmenting asset bundle assigns a future time-estimated benefit payment of the augmenting asset to a benefit entity, wherein each augmenting asset of the augmenting asset bundle assigns a series of time-certain obligated payments of the augmenting asset to a sponsor entity, wherein a first portion of the benefit entity is assigned to provide an augmenting asset contribution to the plurality of ongoing financial obligations in accordance with desired financial attributes; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine an estimated future value of the augmenting asset contribution to the plurality of ongoing financial obligations; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the estimated future value of the augmenting asset contribution to the plurality of ongoing financial obligations indicates that the financial system provides less than a minimum level of support for the plurality of ongoing financial obligations in accordance with the desired financial attributes: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) select, in accordance with the desired financial attributes, a subset of augmenting assets from a plurality of available augmenting assets to produce selected augmenting assets, wherein each available augmenting asset of the plurality of available augmenting assets assigns a future time-estimated benefit payment and a series of time-certain obligated payments to a common entity, wherein the selected augmenting assets is associated with a fair market value; split each of the selected augmenting assets for combination with the augmenting asset bundle to produce an updated augmenting asset bundle by: reassigning the future time-estimated benefit payment of each selected augmenting asset from the common entity of the selected augmenting asset to the benefit entity, wherein an aggregate of the future time-estimated benefit payment of each selected augmenting asset is associated with an incremental benefit net present value, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) reassigning the series of time-certain obligated payments of each selected augmenting asset from the common entity of the selected augmenting asset to the sponsor entity, such that a beneficial valuation elevation is created where a sum of the incremental benefit net present value and an incremental liability net present value is greater than the fair market value of the selected augmenting assets, so that the financial system provides support for the plurality of ongoing financial obligations due to the beneficial valuation elevation over direct utilization of the group of augmenting assets and the selected augmenting assets of the updated augmenting asset bundle, (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein an aggregate of each series of time-certain obligated payments of each selected augmenting asset is associated with the incremental liability net present value. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 10. wherein the desired financial attributes comprise one or more of: a desired cash flow level associated with the plurality of ongoing financial obligations; a desired timing of the desired cash flow a current valuation of the financial system; a desired valuation of the financial system; a desired valuation enhancement of the financial system; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a desired minimum rate of return for the financial system; and a maximum risk level for the financial system. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 11: detect availability of a first future time-estimated benefit payment of the aggregate of the first future time-estimated benefit payment of each selected augmenting asset; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) facilitate a payment transaction of the first future time-estimated benefit payment from an associated payer to the financial system. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 12: select the group of augmenting assets from the plurality of available augmenting assets to produce the augmenting asset bundle by one or more of: identifying the group of augmenting assets associated with a desired cash flow level for the plurality of ongoing financial obligations; identifying the group of augmenting assets associated with a desired timing of the desired cash flow level for the plurality of ongoing financial obligations; identifying the group of augmenting assets associated with a desired valuation of the financial system; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) identifying the group of augmenting assets associated with a desired minimum rate of return for the augmenting asset contribution to the plurality of ongoing financial obligations; and identifying the group of augmenting assets associated with a desired maximum risk level for the augmenting asset bundle. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13: determine the first portion of the benefit entity by one or more of: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) choosing a number of augmenting assets of the augmenting asset bundle such that a sum of fair market values of the chosen augmenting assets is greater than a desired valuation enhancement of the financial system; and choosing the number of augmenting assets of the augmenting asset bundle such that such that a sum of fair market values of each remaining augmenting asset of remaining augmenting assets of the augmenting asset bundle is greater than a sum of an aggregate of each of the series of time-certain obligated payments associated with the augmenting asset bundle. (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 14. determine to optimize the financial system by one or more of: detecting that the financial system does not provide a desired cash flow level for the plurality of ongoing financial obligations in accordance with the desired financial attributes; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) detecting that an optimization timeframe has expired; and (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) interpreting an optimization request. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 15. determine the estimated future augmenting asset contribution to the plurality of ongoing financial obligations based on the estimated first percentage of the aggregate of future time-estimated benefit payments by: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) obtaining operational parameters associated with an augmenting asset of the group of augmenting assets; estimating a timing aspect of the corresponding future time-estimated benefit payment of the augmenting asset based on the operational parameters; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining an estimated contribution value of the corresponding future time-estimated benefit payment of the augmenting asset based on the timing aspect of the corresponding future time-estimated benefit payment of the augmenting asset, the first percentage, and the operational parameters associated with the augmenting asset to produce the estimated future augmenting asset contribution. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1 and 9 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 9. 
Claim 1 (as amended): Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes an additional element of "a processing module of a computing device of one or more computing devices of a computing system". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a processing module of a computing device of one or more computing devices of a computing system" of independent claim 1 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a method for execution by … system, the method comprises", "determining to optimize a financial … the desired financial attributes", "determining an estimated future value … ongoing financial obligations; and", "when the estimated future value … the desired financial attributes", "selecting, in accordance with the … a fair market value", "splitting each of the selected … augmenting asset bundle by", "reassigning the future time-estimated benefit … net present value, and", "reassigning the series of time-certain … updated augmenting asset bundle" and "wherein an aggregate of each … liability net present value") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a method for execution by … system, the method comprises", "determining to optimize a financial … the desired financial attributes", "determining an estimated future value … ongoing financial obligations; and", "when the estimated future value … the desired financial attributes", "selecting, in accordance with the … a fair market value", "splitting each of the selected … augmenting asset bundle by", "reassigning the future time-estimated benefit … net present value, and", "reassigning the series of time-certain … updated augmenting asset bundle", "wherein an aggregate of each … liability net present value" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a method for execution by … system, the method comprises", "determining to optimize a financial … the desired financial attributes", "determining an the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 9 (as amended): Specifically with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 9 (as amended) further to the abstract idea includes additional elements of "[a] computer readable memory", "a first memory element that stores operational instructions", "a processing module", "a second memory element that stores operational instructions", and "a third memory element that stores operational instructions". However, independent claim 9 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "[a] computer readable memory", "a first memory element that stores operational instructions", "a processing module", "a second memory element that stores operational instructions", and "a third memory element that stores operational instructions" of independent claim 9 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a computer readable memory comprises", "a first memory element that … the processing module to", "determine to optimize a financial … with desired financial attributes", "a second memory element that … the processing module to", "determine an estimated future value … ongoing financial obligations; and", "a third memory element that … the processing module to", "when the estimated future value … the desired financial attributes", "select, in accordance with the … a fair market value", "split each of the selected … augmenting asset bundle by", "reassigning the future time-estimated benefit … net present value, and", "reassigning the series of time-certain … updated augmenting asset bundle" and "wherein an aggregate of each … liability net present value") that merely perform, conduct, carry out, implement, adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a computer readable memory comprises", "a first memory element that … the processing module to", "determine to optimize a financial … with desired financial attributes", "a second memory element that … the processing module to", "determine an estimated future value … ongoing financial obligations; and", "a third memory element that … the processing module to", "when the estimated future value … the desired financial attributes", "select, in accordance with the … a fair market value", "split each of the selected … augmenting asset bundle by", "reassigning the future time-estimated benefit … net present value, and", "reassigning the series of time-certain … updated augmenting asset bundle", "wherein an aggregate of each … liability net present value" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a computer readable memory comprises", "a first memory element that … the processing module to", "a second memory element that … the processing module to", "a third memory element that … the processing module to" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "determine to optimize a financial … with desired financial attributes", "determine an estimated future value … ongoing financial obligations; and", "when the estimated future value … the desired financial attributes", "select, in accordance with the … a fair market value", "split each of the selected … augmenting asset bundle by", "reassigning the future time-estimated benefit … net present value, and", "reassigning the series of time-certain … updated augmenting asset bundle", "wherein an aggregate of each … liability net present value" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a computer readable memory comprises", "a first memory element that … the processing module to", "a second memory element that … the processing module to", "a third memory element that … the processing module to", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 9 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 1 and 9 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-7 and 10-15 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 11: Dependent claim 11 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a fourth memory element that stores operational instructions" of dependent claim 11 recite generic computer and/or field of use components the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 9 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 9 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 12: Dependent claim 12 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a fourth memory element that stores operational instructions" of dependent claim 12 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a fourth memory element that … the processing module to", "select the group of augmenting … one or more of", "identifying the group of augmenting … of ongoing financial obligations", "identifying the group of augmenting … of ongoing financial obligations", "identifying the group of augmenting … of the financial system", "identifying the group of augmenting … ongoing financial obligations; and" and "identifying the group of augmenting … the augmenting asset bundle") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 9 above. Furthermore, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 9 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a fourth memory element that … the processing module to" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 9 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 12 is ineligible. 
Claim 13: Dependent claim 13 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a fourth memory element that stores operational instructions" of dependent claim 13 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a fourth memory element that … the processing module to", "determine the first portion of … one or more of", "choosing a number of augmenting … the financial system; and" and "choosing the number of augmenting … the augmenting asset bundle") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 9 above. Additionally, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 9 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Additionally, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 9 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 13 is ineligible. 
Claim 3: Dependent claim 3 adds additional method steps of "detecting availability of a first … selected augmenting asset; and" and "facilitating a payment transaction of … to the financial system". However, the additional method steps of dependent claims 3 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 4: Dependent claim 4 adds additional method steps of "identifying the group of augmenting … of ongoing financial obligations", "identifying the group of augmenting … of ongoing financial obligations", "identifying the group of augmenting … of the financial system", "identifying the group of augmenting … ongoing financial obligations; and" and "identifying the group of augmenting … the augmenting asset bundle". However, the additional method steps of dependent claims 4 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 4 is ineligible. 
Claim 5: Dependent claim 5 adds additional method steps of "determining the first portion of … one or more of", "choosing a number of augmenting … the financial system; and" and "choosing the number of augmenting … the augmenting asset bundle". However, the additional method steps of dependent claims 5 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 5 is ineligible. 
Claim 6: Dependent claim 6 adds additional method steps of "detecting that of the financial … the desired financial attributes", "detecting that an optimization timeframe has expired; and" and "interpreting an optimization request". However, the additional method steps of dependent claims 6 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 6 is ineligible. 
Claim 7: Dependent claim 7 adds additional method steps of "obtaining operational parameters associated with … group of augmenting assets", "estimating a timing aspect of … the operational parameters; and" and "determining an estimated contribution value … of ongoing financial obligations". However, the additional method steps of dependent claims 7 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 7 is ineligible. 
Claim 14: Dependent claim 14 adds additional method steps of "detecting that the financial system … the desired financial attributes", "detecting that an optimization timeframe has expired; and" and "interpreting an optimization request". However, the additional method steps of dependent claims 14 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
Claim 15: Dependent claim 15 adds additional method steps of "obtaining operational parameters associated with … group of augmenting assets", "estimating a timing aspect of … the operational parameters; and" and "determining an estimated contribution value … of ongoing financial obligations". However, the additional method steps of dependent claims 15 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 15 is ineligible. 
Claims 2 and 10: Dependent claims 2 and 10 further limit the method steps already recited and thereby narrow the identified abstract idea noted above but do not otherwise alter the analysis presented above. Accordingly, dependent claims 2 and 10 are ineligible. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    


Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted December 22, 2020 (hereinafter "REMARKS") in response to the Official Correspondence mailed October 9, 2020 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the October 9, 2020 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"The Applicant submits that the additional element or combination of elements of the amended independent claims 1 and 9 integrates the amended claims into a practical application of splitting by reassigning an augmenting asset between a sponsor entity and a benefit entity to create more value. [] 

"As discussed above with respect to integration of an abstract idea into a practical application, the additional elements to split by reassigning an augmenting asset between a sponsor entity and benefit entity to create more value is a novel inventive concept that adds significantly more []. 
"For at least the above reasons, the Applicant submits that amended independent claims 1 and 9 are not directed to a judicial exception as they provide a practical application and recite additional elements that amount to an inventive concept and are therefore eligible for patent protection. [] 
"Claims 2-7 are dependent upon claim 1 and introduce additional patentable subject matter. Claims 10-15 are dependent upon claim 9 and introduce additional patentable subject matter. The Applicant believes that the reasons that distinguish claims 1 and 9 over the present rejection are applicable in distinguishing claims 2-7 and 10-15 over the same rejection. " 
(REMARKS, pp. 13-15). 
However, the above-quoted arguments submitted December 22, 2020 at REMARKS pp. 13-15 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20120109793 A1 by Abeles; Gary Evan discloses FLEXIBLE AND ADAPTIVE ACCRUAL METHOD AND APPARATUS FOR CALCULATING AND FACILITATING COMPLIANCE WITH TAXES AND OTHER OBLIGATIONS.

USPGPub No. US 20100325019 A1 by Avery; Paul discloses SYSTEM AND PROCESS FOR DOCUMENTING NETWORK ASSETS.
USPGPub No. US 20130297399 A1 by Brown; David et al. discloses SYSTEMS FOR AND METHODS OF SECURITIZING ASSET-BASED SUPPLIER REBATE CASH FLOWS DERIVED FROM PROCUREMENT EXPENDITURES.
USPGPub No. US 20110131065 A1 by Butcher, III; George H. et al. discloses METHOD, SOFTWARE PROGRAM, AND SYSTEM FOR STRUCTURING RISK IN A FINANCIAL TRANSACTION.
USPGPub No. US 20100332373 A1 by Crabtree; Jason et al. discloses System and method for participation in energy-related markets.
USPGPub No. US 20070100748 A1 by Dheer; Sanjeev et al. discloses Multi-channel transaction system for transferring assets between accounts at different financial institutions.
USPGPub No. US 20020052766 A1 by Dingman, Brian Nathan et al. discloses Methods and apparatus for rapid deployment of a valuation system.
USPGPub No. US 20020019790 A1 by Edgar, Marc Thomas et al. discloses Cross correlation tool for automated portfolio descriptive statistics.
USPGPub No. US 20080065425 A1 by Giuffre; Sandra et al. discloses Computer-aided transferring of financial consequences.
USPGPub No. US 20060059065 A1 by Glinberg; Dmitriy et al. discloses System and method for displaying a combined trading and risk management GUI display.
USPGPub No. US 20160335548 A1 by GOH; Chi-Keong et al. discloses METHODS AND APPARATUS FOR PREDICTING FAULT OCCURRENCE IN MECHANICAL SYSTEMS AND ELECTRICAL SYSTEMS.
USPGPub No. US 20060015421 A1 by Grimberg; Robertus discloses Systems and methods for objective financing of assets.
USPGPub No. US 20180035569 A1 by Harrington; Steve discloses Computer Cooling System And Method of Use.
USPGPub No. US 20090281960 A1 by Hendrix; Derrell discloses SYSTEM AND METHOD USING SECURITIES ISSUANCE FOR RISK TRANSFERENCE.

USPGPub No. US 20090281938 A1 by Jenkins; Cary Porter et al. discloses PENSION ADMINISTRATION SYSTEM AND METHOD.
USPGPub No. US 20130290046 A1 by Jesman; Bartosz discloses SCHEMATIC CORPORATE DEVICE AND SYSTEM.
USPGPub No. US 20150094968 A1 by Jia; Jimmy et al. discloses COMFORT-DRIVEN OPTIMIZATION OF ELECTRIC GRID UTILIZATION.
USPGPub No. US 20030110112 A1 by Johnson, Christopher D. et al. discloses Methods and systems for automated inferred valuation of credit scoring.
USPGPub No. US 20020049659 A1 by Johnson, Christopher D. et al. discloses Methods and systems for optimizing return and present value.
USPGPub No. US 20020013752 A1 by Johnson, Christopher D. et al. discloses Rapid valuation of portfolios of assets such as financial instruments.
USPGPub No. US 20020052815 A1 by Johnson, Christopher Donald et al. discloses Methods and apparatus for automated underwriting of segmentable portfolio assets.
USPGPub No. US 20020049653 A1 by Johnson, Christopher Donald et al. discloses Methods and systems for quantifying cash flow recovery and risk.
USPGPub No. US 20110178906 A1 by Joye; Christopher Ronald Edward et al. discloses DATA PROCESSING SYSTEM AND METHOD INCORPORATING VALUATION METHOD TOGGLE.
USPGPub No. US 20060089895 A1 by Joye; Christopher Ronald Edward et al. discloses Data processing system and method incorporating feedback.
USPGPub No. US 20010044766 A1 by Keyes, Tim K. discloses Methods and systems for modeling using classification and regression trees.
USPGPub No. US 20020032585 A1 by Keyes, Tim Kerry discloses Valuation prediction models in situations with missing inputs.
USPGPub No. US 20020116309 A1 by Keyes, Tim Kerry et al. discloses Methods and systems for efficiently sampling portfolios for optimal underwriting.
USPGPub No. US 20160085418 A1 by Kling; Shane Edward et al. discloses Graphical User Interface Systems and Methods for Data Integration with Data-Driven Engineering Drawings.
USPGPub No. US 20170367399 A1 by Knorr; Robert J et al. discloses PEPPER DE-STEMMING METHODS AND APPARATUS.

USPGPub No. US 20140019171 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20030195859 A1 by Lawrence, Jason E. discloses System and methods for authenticating and monitoring transactions.
USPGPub No. US 20180081065 A1 by Levien; Royce A. et al. discloses UNOCCUPIED FLYING VEHICLE (UFV) LOCATION ASSURANCE.
USPGPub No. US 20150203213 A1 by Levien; Royce A. et al. discloses UNOCCUPIED FLYING VEHICLE (UFV) LOCATION CONFIRMANCE.
USPGPub No. US 20130080961 A1 by Levien; Royce A. et al. discloses User interface for multi-modality communication.
USPGPub No. US 20130079052 A1 by Levien; Royce A. et al. discloses Multi-modality communication.
USPGPub No. US 20100121783 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20080281742 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20120259664 A1 by Malone; Timothy J. discloses COMPUTER PROGRAM, COMPUTER SYSTEM, AND COMPUTER-IMPLEMENTED METHOD FOR INCOME-PRODUCING PROPERTY INVESTMENTS.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPGPub No. US 20170308954 A1 by MCLAREN; PAUL discloses AN INTERACTIVE OPTIONS TRADING GRAPHICAL USER INTERFACE AND A SYSTEM FOR THE GENERATION THEREOF.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPGPub No. US 20120116999 A1 by MERCIER; Jonathan L. et al. discloses SYSTEM AND METHOD FOR PROCESSING DATA RELATED TO FINANCIAL INSTRUMENTS FOR PROVIDING DEFERRED INCOME.

USPGPub No. US 20010037278 A1 by Messmer, Richard Paul et al. discloses Methods and apparatus for simulating competitive bidding yield.
USPGPub No. US 20080215480 A1 by Mordecai; David K. A. discloses SYSTEM AND METHOD FOR DYNAMIC PATH- AND STATE-DEPENDENT STOCHASTIC CONTROL ALLOCATION.
USPGPub No. US 20050187801 A1 by Phelps, Robert B. discloses Method of enhancing value of pension system assets.
USPGPub No. US 20140214721 A1 by Phoa; Wesley Kym-Son discloses SYSTEM AND METHOD FOR DISPLAYING AND ANALYZING FINANCIAL CORRELATION DATA.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPGPub No. US 20120158612 A1 by Robertson; Andrew John discloses System and method for providing financial products.
USPGPub No. US 20070118393 A1 by Rosen; Jonathan D. et al. discloses METHOD OF COMPENSATING AN EMPLOYEE.
USPGPub No. US 20080126267 A1 by Rosen; Jonathan D. et al. discloses SYSTEM FOR MANAGING THE TOTAL RISK EXPOSURE FOR A PORTFOLIO OF LOANS.
USPGPub No. US 20170243423 A1 by SCHINDLER; Mirko et al. discloses DATA ACQUISITION AND MEASUREMENT ACQUISITION DEVICE FOR A DOOR HANDLE AND ASSOCIATED METHOD.
USPGPub No. US 20130226836 A1 by Senoski; Michael discloses Generating a Funding and Investment Strategy Associated with an Underfunded Pension Plan.
USPGPub No. US 20140159007 A1 by SONG; Young Suk et al. discloses ARRAY SUBSTRATE AND FABRICATION METHOD THEREOF, DISPLAY DEVICE.
USPGPub No. US 20100131425 A1 by Stolerman; Jonathan et al. discloses Pension Fund Systems.
USPGPub No. US 20030101120 A1 by Tilton, Lynn discloses Method of securitizing a portfolio of at least 30% distressed commercial loans.
USPGPub No. US 20050257054 A1 by Tucker, David et al. discloses Information security method and system.

USPGPub No. US 20060212380 A1 by Williams; James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing normalized annuity options.
USPGPub No. US 20120044556 A1 by YAMADA; Tsukasa discloses OPTICAL SCANNING APPARATUS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        03/17/2020